IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

LOUIS REED, JR.,                         NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D16-2504

JULIE L. JONES, SECRETARY,
FLORIDA DEPARTMENT OF
CORRECTIONS,

     Respondent.
___________________________/

Opinion filed August 18, 2016.

Petition for Writ of Certiorari -- Original Jurisdiction.

Louis Reed, Jr., pro se, Petitioner.

Kenneth S. Steely, General Counsel, and Sheron Wells, Assistant General Counsel,
Department of Corrections, Tallahassee, for Respondent.




PER CURIAM.

      The petition for writ of certiorari is denied on the merits.

LEWIS, WETHERELL, and JAY, JJ., CONCUR.